 
EXHIBIT 10.3
 


ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement (the “Agreement”) is entered into as of the 27th
day of November, 2006, by and between David Loflin (“Seller”), and I Crystal,
Inc., a Delaware corporation (“Buyer”).

WHEREAS, Seller is the owner of certain Internet web sites and Internet web
pages associated therewith; and

WHEREAS, Seller desires to sell to Buyer, upon the terms and subject to the
conditions hereinafter set forth, those certain Internet web sites and Internet
web pages associated therewith, and Buyer desires to purchase and acquire those
certain Internet web sites and Internet web pages associated therewith from
Seller; and

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants hereinafter contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby mutually acknowledged by the parties
hereto, Buyer and Seller, on the basis of, and in reliance upon, the
representations, warranties, covenants, obligations and agreements set forth in
this Agreement, and upon the terms and subject to the conditions contained
herein, hereby agree as follows:

1. PURCHASE AND SALE OF ASSETS.

 1.1 Purchase and Sale of Assets. Seller shall, and hereby does, effective as of
the date of mutual execution hereof (the “Effective Time”), subject to the
provisions of Section 4.1(c), sell, assign, transfer and deliver to Buyer, free
and clear of all liens and encumbrances and Buyer shall, and hereby does,
effective as of the Effective Time, purchase and acquire from Seller, those
assets listed in Schedule 1.1 attached hereto and made a part hereof, such
assets being hereinafter referred to collectively as the “Acquired Assets”.

 1.2 Liabilities. Buyer shall not assume or be liable for, and Seller shall
retain, discharge and perform, any and all liabilities and obligations of Seller
attributable to the Acquired Assets. Seller hereby covenants and agrees to
perform and discharge fully or indemnify Buyer from any and all such
liabilities.

 1.3 Purchase Price. The consideration (the “Purchase Price”) to be paid for the
Acquired Assets shall be 500,000 shares of the $.001 par value common stock of
Buyer.

2. FURTHER AGREEMENTS.

 2.1 Notification of Certain Matters. Seller shall give prompt notice to Buyer,
and Buyer shall give prompt notice to Seller, of (a) the occurrence or
non-occurrence of any event, the occurrence or non-occurrence of which would be
likely to cause any representation or warranty contained in this Agreement to be
untrue or inaccurate, and (b) any failure of Buyer and Seller, as the case may
be, to comply with or satisfy any covenant, condition or agreement to be
complied with or satisfied by it hereunder; provided, however, that the delivery
of any notice pursuant to this Section 2.1 shall not limit or otherwise affect
the remedies available hereunder to the party receiving such notice.

 2.2 Further Action. Upon the terms and subject to the conditions hereof, each
of the parties hereto shall use its best efforts to take, or cause to be taken,
all actions and to do, or cause to be done, all other things necessary, proper
or advisable to consummate and make effective as promptly as practicable the
transactions contemplated by this Agreement.

3. EFFECTIVE TIME.

 3.1 Effective Time. The Effective Time of the transactions contemplated by this
Agreement shall be upon the mutual execution of this Agreement.

 3.2 Conditions to Buyer’s Obligation to Close. The following obligations of
Seller are conditions precedent to Buyer’s obligations to close and must be
satisfied by Seller or waived by Buyer:

  (a) All representations and warranties of Seller contained in this Agreement
will be true in all material respects on and as of the Effective Time;

  (b) Seller will have complied in all material respects with the covenants and
agreements set forth herein to be performed by it before the Effective Time;

  (c) The parties to this Agreement shall have obtained, prior to the Effective
Time, all consents required for the consummation of the transactions
contemplated by this Agreement from any party to any commitment, agreement,
instrument, lease, license, arrangement or understanding to which any of them is
a party, or to which any of their respective businesses, properties or assets
are subject;

  (d) There shall not be any injunction, judgment, order, decree, ruling or
charge in effect preventing consummation of any of the transactions contemplated
by this Agreement;

  (e) No statute, rule or regulation or order or decree of any court or
Governmental Authority will be in effect which prohibits the consummation of the
transactions contemplated by this Agreement; and

  (f) Buyer will have received from Seller the deliveries of Seller listed in
Section 3.4 below.

 3.3 Conditions to Seller’s Obligation to Close. The following obligations of
Buyer are conditions precedent to Seller’s obligations to close and must be
satisfied by Buyer or waived by Seller:

  (a) The representations and warranties of Buyer contained in this Agreement
will be true in all material respects as of the Effective Time;

  (b) Buyer will have complied in all material respects with the covenants and
agreements set forth herein to be performed by it before the Effective Time;

  (c) The parties to this Agreement shall have obtained, prior to the Effective
Time, all consents required for the consummation of the transactions
contemplated by this Agreement from any party to any commitment, agreement,
instrument, lease, license, arrangement or understanding to which any of them is
a party, or to which any of their respective businesses, properties or assets
are subject;

  (d) There shall not be any injunction, judgment, order, decree, ruling, or
charge in effect preventing consummation of any of the transactions contemplated
by this Agreement;

  (e) No statute, rule or regulation or order or decree of any court or
Govemmental Authority will be in effect which prohibits Seller from consummating
the transactions contemplated by this Agreement; and

  (f) Seller will have received from Buyer the deliveries of Buyer listed in
Section 3.5 below.

 3.4 Seller’s Deliveries. At the Closing, and subject to the terms and
conditions herein contained, Seller shall deliver to Buyer the following:

  (a) A duly executed Bill of Sale and Assignment, in the form of Exhibit 3.4(a)
attached hereto, to transfer, assign and vest in Buyer all of Seller’s right,
title and interest in and to the Acquired Assets;

  (b) A duly executed Assignment, in the form of Exhibit 3.4(b) attached hereto,
to transfer, assign and vest in Buyer all of Seller’s right, title and interest
in and to certain intellectual property of Seller;

  (c) All of the agreements, contracts, commitments, leases, plans, bids,
quotations, proposals, instruments, computer programs and software, data bases,
whether in the form of computer tapes or otherwise, related object and source
codes, manuals and guidebooks, price books and price lists, customer and
subscriber lists, supplier lists, sales records, files, correspondences, legal
opinions, rulings issued by governmental authorities, and other documents, books
records, papers, files, office supplies and data belonging to Seller which are
part of the Acquired Assets;

  (d) Applicable third party consents to assignments and assumptions;

  (e) All schedules to be provided to Buyer hereunder; and

  (k) Such other documents as Buyer may reasonably request hereunder.

 3.5 Buyer’s Deliveries. At the Effective Time, and subject to the terms and
conditions herein contained, Buyer will execute and/or deliver to Seller the
following:

  (a) the payment to be made pursuant to Section 1.3; and

  (b) Such other documents as Seller may reasonably request hereunder.

 3.6 Further Assurances. Each of the parties to this Agreement shall, from time
to time after the Effective Time, at the other party’s request and at their own
expense, promptly execute, acknowledge and deliver to the other party such other
instruments of conveyance and transfer and will take such other actions and
execute and deliver such other documents, certifications and further assurances
as the other party may reasonably require in order to vest more effectively in
such party, or to put such party more fully in possession of, any of the
Acquired Assets. Each of the parties hereto will cooperate with the other and
execute and deliver to the other parties hereto such other instruments and
documents and take such other actions as may be reasonably requested from time
to time by any other party hereto as necessary to carry out, evidence and
confirm the intended purposes of this Agreement. Seller, at no fee, agrees to
cooperate with Buyer in connection with Buyer’s application for the transfer or
re-issuance in the name of Buyer of all authorizations or to satisfy any
regulatory requirements involving the transfer of the Acquired Assets. If any
authorization is not transferable or assignable, Seller agrees to cooperate with
Buyer, at Buyer’s sole cost, in obtaining the issuance of any new
authorization(s) required by Buyer.

4. REPRESENTATIONS AND WARRANTIES.

 4.1 Representations and Warranties of Seller. Seller hereby represents and
warrants to Buyer as follows:

  (a) No Legal Disability. Seller is under no disability with respect to
entering into, and performing under, this Agreement.

  (b) Conflicts; Defaults; Consents. Except as set forth on Schedule 4.1(b)
attached hereto and made a part hereof, neither the execution and delivery of
this Agreement and the other agreements and instruments executed in connection
herewith by Seller nor the performance by Seller of the transactions
contemplated hereby or thereby will (with or without the giving of notice or the
lapse of time or both) (i) violate, conflict with, or constitute a default
under, any provisions of, or result in the acceleration of any obligation under,
any material contract, sales or service commitment, license, purchase order,
security agreement, mortgage, note, deed, lien, lease, agreement, instrument,
order, judgment or decree relating to Seller to which Seller is a party or to
which Seller or the Acquired Assets may be bound or subject; (ii) result in the
creation or imposition of any liens on the Acquired Assets; (iii) violate any
statute, law, ordinance or regulation of any jurisdiction, as such statute, law,
ordinance or regulation relates to Seller, the violation of which would have a
material adverse effect on the Acquired Assets in the hands of Buyer; (iv)
constitute an event which, after notice or lapse of time or both, would result
in such violation, conflict, default, acceleration, or creation or imposition of
any liens; or (v) require any consent, approval authorization or other action
by, or filing with or notification to any governmental or regulatory authority.

  (c) Title to the Acquired Assets. Except as set forth on Schedule 4.1(c)
attached hereto and made a part hereof, Seller has good and marketable title to,
and, at the Effective Time will have the right to transfer to Buyer, each of the
Acquired Assets free and clear of all mortgages, liens, pledges, security
interests, charges, claims, restrictions and encumbrances of any nature
whatsoever (collectively, the “Encumbrances”). Subject to the foregoing, Seller
will transfer the Acquired Assets to Buyer with good, marketable and insurable
title, free and clear of all Encumbrances.

  (d) Condition of Acquired Assets. No person other than Seller owns any of the
Acquired Assets.

  (e) Compliance with Laws, Permits and Licenses. Except as disclosed on
Schedule 4.1(e) attached hereto and made a part hereof, Seller has complied with
all applicable laws, rules, regulations, codes, plans, injunctions, judgments,
orders, decrees, rulings, and charges thereunder (collectively “Laws”) of
federal, state, local, and foreign governments (and all agencies thereof), with
respect to the Acquired Assets. Except as set forth on Schedule 4.1(e), there
exists no fact, condition, situation or circumstance, which individually or in
the aggregate, and after notice or lapse of time or both, would constitute
material non-compliance with or give rise to material future liability with
respect to any such Laws.

  (f) No Third Party Options. There are no existing agreements, options,
commitments or rights with, of or to any person other than Buyer to acquire any
of Seller’s assets, properties or rights included in the Acquired Assets or any
interest therein.

  (g) Litigation. Except as set forth on Schedule 4.1(g) attached hereto and
made a part hereof, no litigation, including any arbitration, investigation, or
other proceeding of or before any court, arbitrator or governmental or
regulatory official, body, or authority is pending or, to Seller’s Knowledge, is
threatened against Seller or which relates to the Acquired Assets or the
transactions contemplated by this Agreement, which, singly or in the aggregate,
could have a Material Adverse Effect on the Acquired Assets or the transactions
contemplated hereby. Seller is not a party to or subject to the provisions of
any judgment, order, writ, injunction, decree, or award of any court,
arbitrator, or governmental or regulatory official body or authority which may
adversely affect Seller, the Acquired Assets or the transactions contemplated
hereby.

  (h) Contracts and Commitments. Except as disclosed in Schedule 4.1(h) attached
hereto and made a part hereof, Seller is not a party to or bound by any oral or
written contract, agreement, plan, understanding, commitment or arrangement,
relating to the Acquired Assets (collectively, the “Commitments”).

   Seller has delivered to Buyer a correct and complete copy of each Commitment
(as amended to date) listed on Schedule 4.1(h). Except as specifically disclosed
on Schedule 4.1(h), Seller has performed all obligations required to be
performed by it to date under all such Commitments. Seller is not, nor to the
Seller’s Knowledge, is any other party to any such Commitment, agreement,
instrument, lease, or license in violation or breach of, or in default with
respect to complying with, any material provision thereof, and each such
Commitment, agreement, instrument, lease, or license is in full force and is the
legal, valid, and binding obligation Seller and is enforceable as to it in
accordance with its terms, subject to bankruptcy, insolvency, reorganization,
moratorium or other similar laws in effect relating to creditors rights
generally, and that the remedy of specific performance and injunctive and other
forms of equitable relief may be subject to general principles of equity.

  (i) Brokers, Finders, and Agents. The parties acknowledge that no broker,
finder or investment banker is, or will be, entitled to any brokerage, finder's
or other fee or commission in connection with the transactions contemplated by
this Agreement.

  (j) General Representation. None of the information contained in this
Agreement nor any of the related documents or schedules attached or related
hereto is or will be materially false or misleading or contains any misstatement
of fact or omits any fact necessary to be stated in order to make the statements
herein or therein not misleading. Seller does not know of any fact relating to
the Acquired Assets that has not been disclosed herein or in any document or
schedule attached hereto or delivered in connection herewith and which has a
Material Adverse Effect or materially and adversely effects the ability of
Seller to perform his obligations under this Agreement and related documents or
to consummate the transactions contemplated herein.

  (k) Status of Buyer. Seller hereby represents and warrants that he understands
that Buyer is a development-stage corporation that has no current business
operations and that has never earned a profit. Seller further represents and
warrants that he understands and acknowledges that, immediately following the
Effective Time, the only business operations of Buyer will be start-up
operations relating to Buyer’s business plan described in Schedule 4.1(k)
attached hereto and made a part hereof.

  (l) Representations Relating to Buyer’s Common Stock. Seller hereby represents
and warrants to Buyer that the shares of Buyer’s common stock being acquired
pursuant to this Agreement are being acquired for his own account and for
investment and not with a view to the public resale or distribution of such
securities and further acknowledges that the shares of common stock being issued
have not been registered under the Securities Act of 1933, as amended, or any
state securities law and are “restricted securities”, as that term is defined in
Rule 144 promulgated by the SEC, and must be held indefinitely, unless they are
subsequently registered or an exemption from such registration is available.

  (m) Consent to Legend. Seller hereby consents to the placement of a legend
restricting future transfer on the certificates representing the shares of
Buyer’s common stock delivered hereunder, which legend shall be in the
following, or similar, form:

“THESE SECURITIES HAVE BEEN ISSUED IN RELIANCE UPON THE EXEMPTION FROM
REGISTRATION AFFORDED BY SECTION 4(2) OF THE SECURITIES ACT OF 1933, AS AMENDED,
AND MAY NOT BE TRANSFERRED WITHOUT AN OPINION OF COUNSEL SATISFACTORY TO THE
CORPORATION TO THE EFFECT THAT ANY SUCH PROPOSED TRANSFER IS IN ACCORDANCE WITH
ALL APPLICABLE LAWS, RULES AND REGULATIONS.”

 4.2 Representations and Warranties of Buyer. Buyer hereby represents and
warrants to Seller as follows:

  (a) Organization and Standing; Power and Authority of Buyer. Buyer is a
corporation, duly organized, validly existing and in good standing under the
laws of the State of Delaware and Buyer has full power and authority to make and
perform this Agreement and the transactions and other agreements and instruments
contemplated by this Agreement. This Agreement and all other agreements and
instruments executed and delivered by Buyer in connection herewith and the
transactions contemplated hereby have been duly authorized, executed, and
delivered by Buyer. Buyer has all requisite corporate power and authority, to
own, lease, license and use its properties and assets and to carry on the
business in which it is now engaged. This Agreement and all other agreements and
instruments delivered by Buyer in connection herewith constitute the valid and
binding obligations of Buyer, enforceable in accordance with their respective
terms, except as the enforceability thereof may be limited by the availability
of equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or other similar laws affecting creditors’ rights generally.

  (b) Conflicts; Default. Neither the execution and delivery by Buyer of this
Agreement or the other agreements and instruments executed in connection
herewith by Buyer, nor the performance by Buyer of the transactions contemplated
hereby or thereby, will (i) violate, conflict with, or constitute a default
under, any of the terms of Buyer’s Certificate of Incorporation or Bylaws, or
any provisions of, or result in the acceleration of any obligation under, any
material contract, sales or service commitment, license, purchase order,
security agreement, mortgage, note, deed, lien, lease, agreement, instrument,
order, judgment, or decree which is applicable to Buyer or by which Buyer or its
assets is otherwise bound, (ii) violate any law, statute, judgment, decree,
order, rule or regulation of any governmental or regulatory authority, (iii)
constitute an event which, after notice or lapse of time or both, would result
in such violation, conflict, default, acceleration, or creation or imposition of
any liens, or (iv) require any consent, approval, authorization or other action
by, or filing with or notification to any governmental or regulatory authority.

  (c) Brokers, Finders and Agents. Buyer is not directly or indirectly obligated
to anyone acting as a broker, finder or in any other similar capacity in
connection with this Agreement or the transactions contemplated hereby.

  (d) Consents. All consents, novations, approvals, filings, authority, and
other requirements prescribed by any law, rule or regulation, or any contract,
agreement, commitment or undertaking, which must be obtained or satisfied by
Buyer for the consummation of the transactions contemplated by this Agreement,
have been obtained and satisfied.

5. INDEMNIFICATION.

 5.1 Seller’s Agreement to Indemnify. Seller agrees to indemnify, defend and
hold harmless Buyer and Affiliates and their respective successors and assigns
from, against and in respect of the full amount of any and all Liabilities,
damages, claims, deficiencies, fines, assessments, losses, taxes, penalties,
interest, costs and expenses, including, without limitation, reasonable fees and
disbursements of counsel (“Damages”) arising from, in connection with, or
incident to:

  (a) any untruth, inaccuracy, breach or omission of, from or in, the
representations and warranties made to Buyer herein; or any nonfulfillment of
any covenant or agreement of Seller under this Agreement; or from any untruth,
inaccuracy, breach or omission of, from or in, any representation or warranty,
or any nonfulfillment of any covenant or agreement made by Seller in the
Schedules, the exhibits or any other written statement, list, certificate or
other instrument furnished to Buyer by or on behalf of Seller pursuant to this
Agreement;

  (b) the ownership of the Acquired Assets by Seller prior to the Effective
Time;

  (c) any fees, expenses or other payments incurred or owed by Seller to any
brokers or comparable third parties retained or employed in connection with the
transactions contemplated by this Agreement;

  (d) the failure to pay any transfer taxes; and

  (e) any claim made by a third party alleging facts which, if true, would
entitle Buyer to indemnification pursuant to the above.

 5.2 Buyer’s Agreement to Indemnify. Buyer agrees to indemnify and hold harmless
Seller and his assigns from, against and in respect of the full amount of any
and all Damages arising from, in connection with, or incident to (i) any breach
or violation of any of the representations, warranties, covenants or agreements
of Buyer contained in this Agreement or in any document or certificate delivered
by Buyer at the Effective Time, and (ii) the ownership of the Acquired Assets by
Buyer from and after the Effective Time.

 5.3 Indemnification Procedure.

  (a) Promptly after any person entitled to indemnification under this Section 5
(the “Indemnified Party”) has received notice of or has knowledge of any claim
against the Indemnified Party by a person not a party to this Agreement (a
“Third Person”) or the commencement of any action or proceeding by a Third
Person, it shall give the other party (“Indemnifying Party”) written notice of
such claim or the commencement of such action or proceeding; provided that no
delay on the part of the Indemnified Party in notifying the Indemnifying Party
will relieve the Indemnifying Party from any obligation hereunder unless, and
then solely to the extent that, the Indemnifying Party is prejudiced thereby.
Such notice shall state the nature and the basis of such claim and a reasonable
estimate of the Damages.

  (b) The Indemnifying Party shall have right to defend, at its own expense and
by its own counsel, any such matter so long as the Indemnifying Party pursues
the same in good faith and diligently. If the Indemnifying Party undertakes to
defend or settle, it shall promptly notify the Indemnified Party of its
intention to do so, and the Indemnified Party shall reasonably cooperate with
the Indemnifying Party and its counsel in the defense thereof and in any
settlement thereof. Such cooperation shall include, but shall not be limited to,
furnishing the Indemnifying Party with any personnel, books, records or
information reasonably requested by the Indemnifying Party that are in the
Indemnified Party’s possession or control. Notwithstanding the foregoing, the
Indemnified Party shall have the right to participate in any matter through
counsel of its own choosing at its own expense (unless there is a conflict of
interest that prevents counsel for the Indemnifying Party from representing the
Indemnified Party, in which case the Indemnifying Party will reimburse the
Indemnified Party for the expenses of its counsel). After the Indemnifying Party
has notified the Indemnified Party of its intention to undertake to defend or
settle any such asserted liability, and for so long as the Indemnifying Party
diligently pursues such defense, the Indemnifying Party shall not be liable for
any additional legal expenses incurred by the Indemnified Party in connection
with any defense or settlement of such asserted liability. If the Indemnifying
Party does not undertake to defend such matter to which the Indemnified Party is
entitled to indemnification hereunder, or fails to diligently pursue such
defense, the Indemnified Party may undertake such defense through counsel of its
choice, at the cost and expense of the Indemnifying Party, and the Indemnified
Party may settle such matter, and the Indemnifying Party shall reimburse the
Indemnified Party for the amount paid in such settlement and any other
liabilities or expenses incurred by the Indemnified Party in connection
therewith. No party hereto, without the prior written consent of the other,
shall settle, compromise or consent to the entry of any judgment with respect to
any pending or threatened Claim unless the settlement, compromise or consent (i)
provides for and includes an express, unconditional release of all Indemnified
Parties and Indemnifying Parties from all liabilities, claims, demands, actions
and obligations in connection therewith and (ii) does not provide for any relief
other than monetary relief.

 5.4 Additional Remedies. The rights of the Indemnified Party under this Section
5 shall be in addition to any other rights or remedies that might otherwise be
available to it at law or in equity and the exercise of such rights shall not
operate as a waiver of any of such other rights.

6. POST-EFFECTIVE TIME AGREEMENTS.

 6.1 Survival of Representations and Warranties. The parties shall be entitled
to rely upon the representations and warranties of the other parties set forth
in this Agreement, and except as otherwise specifically provided herein, such
representations and warranties shall survive the Effective Time and remain in
full force and effect for a period of two years thereafter, whether or not any
party relied on such representations and warranties or had knowledge, acquired
either before or after the date hereof, from its own investigation or otherwise,
of any fact at variance with of any of such representations and warranties, or
any breach thereof.

 6.2 Further Assurances. At any time and from time to time after the Effective
Time, at Buyer’s request and without further consideration, Seller will promptly
execute, acknowledge and deliver such further documents, and perform such
further acts, as Buyer may reasonably request in order to effectively transfer
and convey the Acquired Assets to Buyer on the terms herein contained, and to
otherwise comply with the terms of this Agreement and consummate the
transactions herein provided.

 6.3 Records. At the Effective Time, Seller shall transfer to Buyer at no
additional cost original or full copies of all records, plans, customer lists,
documents and other material in tangible and electronic form relating to the
Acquired Assets.

7. GENERAL PROVISIONS.

 7.1 Transaction Costs. Each party shall bear all legal, accounting and other
expenses incurred by such party in connection with this Agreement and the other
agreements and transactions contemplated hereby.

 7.2 Entire Agreement/Amendment. This Agreement (including the Schedules and all
Exhibits hereto, which are hereby incorporated by reference herein) constitutes
the entire agreement of the parties with respect to the subject matter hereof
and supersedes any and all prior or contemporaneous understandings, agreements,
negotiations or representations by or between the parties, written or oral,
relating to the subject matter hereof. This Agreement may be amended or
supplemented only by a written instrument signed by authorized representatives
of the parties.

 7.3 No Third-Party Beneficiaries. Except for Section 5, which is intended to
benefit an Indemnified Party, nothing in this Agreement, express or implied, is
intended to confer on any Person other than the parties hereto or their
respective successors and assigns any rights, remedies or Liabilities under or
by reason of this Agreement.

 7.4 Severability. The provisions of this Agreement shall be severable. The
unenforceability or invalidity of any one or more provisions, clauses, or
sentences hereof shall not render any other provision, clause or sentence herein
contained unenforceable or invalid. The portion of the Agreement which is not
invalid or unenforceable shall be considered enforceable and binding on the
parties and the invalid or unenforceable provision(s), clause(s) or sentence(s)
shall be deemed excised, modified or restricted to the extent necessary to
render the same valid and enforceable, and this Agreement shall be construed as
if such invalid or enforceable provision(s), clause(s), or sentence(s) were
omitted. The provisions of this Section 7.4 shall survive the termination of
this Agreement for any reason.

 7.5 Waiver. Any term or provision of this Agreement may be waived at any time
by the party entitled to the benefit thereof by a written instrument executed by
such party. No waiver of any breach of this Agreement shall operate as a waiver
of any similar or subsequent breach or any breach of any other provision of this
Agreement.

 7.6 Cumulative Rights and Remedies. All rights and remedies under this
Agreement shall be cumulative, and none shall exclude any other right or remedy
at law. Such rights and remedies may be exercised and enforced concurrently and
whenever and as often as occasion therefor arises.

 7.7 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware without regard to
principles of conflicts of law.

 7.8 Public Announcement. Buyer shall have the exclusive right to issue a press
release or otherwise make any public statements with respect to the transactions
contemplated herein.

 7.9 Notices. All notices, requests, demands, claims, and other communications
hereunder will be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given if it is sent by registered
or certified mail, return receipt requested, postage prepaid, and addressed to
the intended recipient as set forth below:

  If to Seller:
James Kaufman
______________________
______________________
     
  If to Buyer:
I Crystal, Inc.
______________________
______________________

 7.10 Currency. All monetary amounts expressed in this Agreement and all
payments required by this Agreement are and shall be in United States dollars.

 7.11 Assignment. No party’s rights and obligations under this Agreement may be
assigned without the prior written consent of the other parties and any
attempted assignment in violation of the preceding sentence shall be void;
provided, however, that Buyer may, at its option, assign its interest to a third
party which is under common control with Buyer or to a successor in interest, by
merger or otherwise or to a lender to secure any loan from such lender to Buyer.
Subject to the foregoing, this Agreement shall be binding upon and inure to the
benefit of the respective successors and assigns of the parties.

 7.12 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 7.13 Construction. All section headings contained in this Agreement are for
convenience of reference only, do not form a part of this Agreement and shall
not affect in any way the meaning or interpretation of this Agreement. Words
used herein, regardless of the number and gender specifically used, shall be
deemed and construed to include any other number, singular or plural, and any
other gender, masculine, feminine, or neuter, as the context requires. This
Agreement shall not be construed more strictly against one party than against
the other merely by virtue of the fact that it may have been prepared by counsel
for one of the parties, it being recognized that both parties have contributed
substantially and materially to the preparation of this Agreement. Therefore, in
the event an ambiguity or question of intent or interpretation arises, this
Agreement will be construed as if drafted jointly by the parties.

 

 7.14 Dispute Resolution.


  (a) Negotiation. If a dispute arises out of or relates to this Agreement or
the breach thereof, within twenty (20) days of receipt of written notice of a
dispute, the parties shall attempt in good faith to resolve such dispute by
negotiation among senior executives who have authority to settle the
controversy.

  (b) Mediation. If the dispute cannot be settled through such negotiations, the
parties agree to try in good faith to settle the dispute by mediation within 20
days immediately following the 20-day period set forth in Section 7.14(a), in
Dallas, Texas, under the Commercial Mediation Rules of the American Arbitration
Association (“AAA”).

  (c) Arbitration. If the dispute cannot be settled by mediation as set forth in
Section 7.14(b), the parties agree to submit the dispute to binding arbitration
in Dallas, Texas, under Delaware and applicable Federal law. Such demand shall
set forth the names of the other party or parties. The arbitration provided for
in this Section 7.14(c) shall be conducted under the auspices of the AAA,
utilizing the AAA’s applicable rules for arbitration of commercial disputes, and
shall be decided by one arbitrator. Except as otherwise provided herein, the
Arbitrators shall have the authority to award any remedy or relief a state or
federal court of the State of Delaware could order or grant, including, without
limitation, specific performance, the awarding of compensatory damages, the
issuance of an injunction and other equitable relief, but specifically excluding
punitive damages. If the remedy sought is a monetary award, each party shall
simultaneously, on the twentieth business day following the commencement of the
arbitration, submit to the Arbitrators the amount that party believes should be
awarded, and with respect to compensatory damages, the Arbitrators shall make an
award in whichever of the two amounts they deem most reasonable. The
Arbitrators’ decision shall be issued with findings of fact and conclusions of
law and shall be non-appealable. Notwithstanding anything in this Section 7.14
to the contrary, the losing party in a dispute hereunder shall pay all
reasonable legal fees and expenses incurred by the prevailing party in
connection with the arbitration.

8. DEFINITIONS.

 “Acquired Assets” has the meaning set forth in Section 1.1, above.

 “Affiliate” means any Person, hereafter defined, that directly or indirectly
controls, is controlled by, or is under common control of a specified person.

 “Buyer” has the meaning set forth in the preface above.

 “Control” (including, with correlative meaning, the terms “controlled by” and
“under common control with”), as used with respect to any person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such person, whether through the
ownership of partnership interests, by contract or otherwise.

 “Damages” has the meaning set forth in Section 5.1 above.

 “Encumbrance” means any mortgage, pledge, lien, encumbrance, charge or other
security interest upon any of the Acquired Assets.

 “Governmental Authority” means governmental or administrative authorities,
whether foreign, federal, state, provincial, local or other political
subdivisions or agencies of any of the foregoing.

 “Person” means an individual, a partnership, a corporation, an association, a
joint stock company, a trust, a joint venture, an unincorporated organization,
or a governmental entity (or any department, agency, or political subdivision
thereof).

 “Purchase Price” has the meaning set forth in Section 1.3 above.

 “Seller” has the meaning set forth in the preface above.

 “Seller’s Knowledge” and variants thereof mean the actual knowledge of Seller
and such other knowledge as Seller should have known in the exercise of
reasonable and customary due diligence.

 IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the day and year first above written.

 BUYER:

 I CRYSTAL, INC.

 By: /s/ WADDELL D. LOFLIN
 Waddell D. Loflin
 Vice President

SELLER:

/s/ DAVID LOFLIN
David Loflin, individually

SCHEDULE 1.1
Acquired Assets


Acquired Assets


The following Internet web sites and Internet web pages associated therewith:
clickeasy.net
foxhole.org
hostingvortal.com
freerover.com
gogetitboy.com
proxyzoo.com
qcards.com
templatevortal.com
trafficvortal.com
vortal9.com
picrate.org
newsandmedia.cc
seodoc.net
xcoupe.com
coffebythepound.net
myarcadespace.biz
myarcadespace.info
myproxyspace.net
myproxyspace.org
myproxyspace.info
myproxyspace.us
myproxyspace.name
pokespot.com
safesoft.us
vegasbetlive.com
bbou.net
andigirl.com
n-advanced.com
alltrackracing.com
circletrackraceparts.com
alltrackracing.net
webcodomains.com
webcohosting.com
circletrackraceparts.net
howtowinatpoker.com
 